Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022 has been considered. In view of the considered documents, the previous Notice of Allowance issued 10 December 2021 is withdrawn, and new rejections under 35 USC 103 are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites “the ingestible scanner is an ingestible scanner” where --the ingestible scanner is an ingestible ultrasonic scanner-- would be expected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2019/0206051 A1) in view of Arneson (US 2018/0153385 A1).

Regarding claim 1, Cao discloses receiving a first set of data pertaining to the inside of a body of a patient; identifying a point of interest (ROI) within the body based on the first set of data; determining a location of a point of interest within a body within the body; directing an external scanner to the point of interest; and scanning the point of interest with an external scanner (Cao, see paragraphs [0046]-[0175] in the description, figures 1-14C: determining the relative position of the ROI inside the subject based on the 3D model; determining the position of the ROI in the subject with respect to the imaging device 110 according the relative position of the ROI inside the subject and second position information of the subject with respect to the imaging device 110; scanning a target portion of the subject including the ROI of the subject with an X-ray imaging system).
Cao does not expressly disclose receiving the first set of data from an ingestible scanning device inside a body of a patient; identifying a point of interest within the body based on the first set of data.
Arneson discloses (see paragraphs [0052]-[0102] in the description, figures 1-24): receiving image data from an ingestible scanning capsule while the ingestible scanning capsule passes through the GI tract of human; selecting an abnormality of interest by an automated process based on the images captured by the ingestible imaging pill.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Cao in view of the teachings of Arneson to include receiving the first set of data from an ingestible scanning device inside a body of a patient; identifying a point of interest within the body based on the first set of data.
One would have been motivated to do so to gain an advantage suggest by Arneson of providing an automated process for targeting the region of interest. 

Regarding claim 2, Cao modified teaches the method of claim 1, wherein the determining is performed by triangulation (Arneson, par. [0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cao in view of the further teachings of Arneson.
One would have been motivated to do so to gain an advantage suggest by Arneson of providing an automated process for targeting the region of interest. 

Regarding claim 3, as best understood, Cao modified teaches the method of claim 1, wherein the ingestible scanner is an ingestible ultrasonic scanner and the external scanner is an x-ray scanner (Cao, par. [0049]; Arneson, par. [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cao in view of the further teachings of Arneson.
One would have been motivated to do so to gain an advantage suggest by Arneson of providing an automated process for targeting the region of interest. 

Regarding claims 4-6, Cao modified teaches the method of claim 1, further comprising: determining a configuration of the external scanner based on the first set of data, wherein the configuration includes an angle of the external scanner relative to the point of interest, wherein the configuration includes an area of exposure for the external scanner (Cao, par. [0046]-[0175]: an instruction may be sent to operate the imaging device 110 to adjust the position of the scanning table 114 to a suitable location such that the target portion of the subject including the ROI of the subject may be scanned; the instructions may involve various parameters related to the movement of the scanning table 114, exemplary parameters related to the movement of the scanning table 114 may include the direction of movement; and it is obvious for a person skilled in the art to determine the configuration based on the first set of data).

Regarding claims 9 and 16, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

Regarding claims 10-14, Examiner refers to the rejections of claims 2-6 above, respectively.

Regarding claims 17-20, Examiner refers to the rejections of claims 2-5 above, respectively.

Claim(s) 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Arneson as applied to claims 4 and 12 above, and further in view of Madhav (US 2017/0086775 A1).

Regarding claims 7-8, Cao modified teaches the method of claim 4 but does not expressly disclose the determining further includes: determining a category for the point of interest; receiving a set of historical data based on the category; comparing the first set of data to the historical data; and configuring the external scan based on the comparing, wherein the set of historical data includes a type of external scan and a configuration of the external scan.
Madhav discloses determining a category (clinical task) for a point of interest (portion of anatomy to be imaged); receiving a set of historical data based on the category; comparing a first set of data (scout scan) to the historical data; and configuring an external scan (CT scan) based on the comparing, wherein the set of historical data includes a type of external scan (CT) and a configuration (waveform configuration) of the external scan ([0032]: “The depicted processing unit 120 is also 110 (e.g., X-ray source 112) based on at least one of patient size, a clinical task, or desired scan parameters. For example, a patient size and/or information corresponding to attenuation levels of a patient may be determined using a scout scan, information from a database, and/or information entered by an operator. Scan range may also be determined from a scout scan. Similarly, information corresponding to or describing a clinical task may be acquired from a database or from information entered by an operator. The clinical task, for example, may describe the portion of anatomy to be imaged or diagnosed, type and quantity of contrast agent used, type and size of lesion to be evaluated, etc. Scan parameters that may be considered in determining the waveform configuration include scan field of view, or rotation time, collimation, among others. The processing unit 120 may access a look-up table or other resource (e.g., stored in the memory 128) to determine the waveform configuration. For example, clinical studies and/or historical information may be used to correlate particular waveform configurations that have been demonstrated effective and/or optimal for combinations of patient size, clinical task, and scan parameters”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cao in view of the teachings of Madhav so that the determining further includes: determining a category for the point of interest; receiving a set of historical data based on the category; comparing the first set of data to the historical data; and configuring the external scan based on the comparing, wherein the set of historical data includes a type of external scan and a configuration of the external scan.
Madhav of providing an optimum configuration (Madhav, [0032]).

Regarding claim 15, Examiner refers to the rejection of claims 7-8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884